DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 7 and 15 each recite the limitation “wherein at least one of the openings directs a bone screw to the talus”.  Such a limitation encompasses a human in its scope and is therefore non-statutory.  The office suggests amending the claims to recite “wherein at least one of the openings is configured to direct a bone screw to the talus”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 16 each recite the limitation ”wherein an upper portion of the bone nail is straight and has a cone shaped end and a lower portion that has a blunt end”.  It is unclear whether the limitation requires the upper portion of the bone nail to have a lower portion that has a blunt end, or whether the limitation requires that the bone nail has a lower portion that has a blunt end.  For examination purposes, the office considers the limitation to require the latter.
Claim 8 recites the limitation “a bone nail shaped to traverse a tibia and a talus and lateral insertion”.  It is unclear what is required by “and lateral insertion”.  Appropriate clarification is required.
Claim 8 recites the limitation “a lower portion that has a blunt end wherein at least two upper openings in the upper portion”.  This appears to be an incomplete limitation.  It appears as though Applicant intended to recite “a lower portion that has a blunt end wherein there at least two upper openings in the upper portion”.

Claim 8 recites the limitation "the ankle" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
In claim 16, line 3, “a bone nail shaped…” appears to be incomplete.  It appears as though Applicant intended to recite “providing a bone nail shaped..”.
Claim 16 recites the limitation “a bone nail shaped to traverse a tibia and a talus and lateral insertion”.  It is unclear what is required by “and lateral insertion”.  Appropriate clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5, 7-10, 12, 13, 15-17, 19, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Marrero (Pub. No. WO 2015/017074 A1).
Regarding claims 1-3, 5, 7, Marrero discloses a tibio-talar device 10 for providing stabilizing support between a tibia and a talus (figure 2) comprising: a bone nail 101 shaped to traverse the tibia and the talus (figure 2), wherein an upper portion of the bone nail is straight (figure 2; paragraph 0018 “in one embodiment, only the proximal end 113 is curved”) and has a cone-shaped end (illustrated in figure 1) and a lower portion 113 that has a blunt end (figures 2 and 3- the end 113 is not tapered or sharpened, so it is blunt), wherein the bone nail is curved to permit the bone nail to5to permit  traverse the tibia and enter the talus at an angle (figure 2), wherein the nail is angled from lateral to medial and anterior to posterior (figure 2), wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (figure 2; paragraphs 0004 and 0018).  The nail 101 is contoured to lock proximally in the tibia from lateral to medial (figure 2).  The nail is capable of being affixed to the tibia and talus with a biocompatible adhesive (this is an intended use limitation. The nail can be affixed with a biocompatible adhesive if one so desires.  It does not change the structure of the nail whatsoever).  The bone nail is provided in increments of 5 cm (figure 2).  The bone nail is at least one of titanium or stainless steel (paragraph 0018).  The bone nail has 2, 3, 4, 5, 6, or 8 openings 503 that each are20 capable of supporting a screw 109, 110, 111 (figures 1-5), wherein openings 503 are 
Regarding claims 8-10, 12, 13, 15, Marrero et al. discloses an ankle arthrodesis nail (figure 2) comprising: a bone nail 101 shaped to traverse the tibia and the talus and lateral insertion (figure 2), wherein the bone nail has an upper portion that is straight (figure 2; paragraph 0018 “in one embodiment, only the proximal end 113 is curved”) and has a cone-shaped end (figure 1) and a lower portion that has a blunt end (figures 2 and 3- the end is not tapered or sharpened, so it is blunt), wherein the nail is curved to permit the bone nail to traverse the tibia and enter the talus at an angle (figure 2; paragraph 0018 “in one embodiment, only the proximal end 113 is curved”), wherein the nail is angled from lateral to medial and anterior to posterior (figure 2), wherein the bone nail is configured to provide for intra medullary fusion of the ankle, wherein the nail is capable of locking in the tibia from lateral to medial, without obstructing the subtalar joint (figure 2; paragraphs 0004 and 0018).  The nail is capable of being affixed to the tibia and talus with a biocompatible adhesive (this is an intended use limitation. The nail can be affixed with a biocompatible adhesive if one so desires.  It does not change the structure of the nail whatsoever).  The nail 101 is contoured to lock proximally in the tibia from lateral to medial (figure 2).  The bone nail is provided in increments of 5 cm (figure 2).  The bone nail is at least one of titanium or stainless steel (paragraph 0018).  The device comprises one or more openings 503 to receive screws that pass from the tibia or the fibula through the nail to the talus (figures 2 and 3).  The bone nail has 2, 3, 4, 5, 6, or 8 openings 503 that each are20 capable of supporting a screw 109, 110, 111 
Regarding claims 16, 17, 19, 21, 22, and 24, Marrero discloses a method for stabilizing a tibia and a talus, comprising: identifying a patient in need of an ankle arthrodesis (paragraph 0019); a bone nail 101 shaped to traverse the tibia and the talus and lateral insertion, wherein the bone nail 101 has an upper portion that is straight and has a cone-shaped end (illustrated in figure 1) and a lower portion that has a blunt end (figures 2 and 3- the end 113 is not tapered or sharpened, so it is blunt), wherein the bone nail is curved (figure 2; paragraph 0018 “in one embodiment, only the proximal end 113 is curved”) to permit the bone nail to traverse the tibia and enters the talus at an angle (figure 2; paragraph 0019), wherein the bone nail is angled from lateral to15 medial and anterior to posterior (figure 2), wherein the bone nail 101 is configured to provide for intra medullary fusion of the ankle (paragraph 0019); inserting the bone nail laterally (figure 1; paragraph 0019); and anchoring the bone nail 101 without obstructing the subtalar joint (paragraph 0019).  Opening 501/503 is defined further as being adapted for the bone anchor 111 to at least one of traverse from talus to tibia or traverse from tibia to talus (paragraph 0017).  20The nail 101 is contoured to lock proximally in the tibia from lateral to medial (figure 2).  The bone nail is provided in increments of25 5 cm (figure 2).  The bone nail is at least one of titanium or stainless steel (paragraph 0018).  The method comprises inserting one or more screws 111 through one or more openings 503, wherein the screws pass from the tibia or the fibula through the nail to the talus (figures 2 and 3; paragraph 0017).  The bone nail has 2, 3, 4, 5, 6, or 8 openings 503 that each are20 capable of supporting a screw 109, 110, 111 (figures 1-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marrero (Pub. No. WO 2015/017074) in view of Hurowitz (Pat. No. US 8,075,634)
Regarding claims 4, 11, and 20, Marrero discloses the claimed invention except wherein the bone nail is provided in increments of 5cm.
Hurowitz teaches an exemplary kit of bone nails which are provided in desired lengths, such as 15, 20, and 25 cm (col. 4, lines 32-42) for the purpose of allowing the surgeon to select the appropriate sized nail for a patient.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the bone nail/method such that the bone nail is provided in a kit in increments of 5cm, as taught by Hurowitz, in order to allow the surgeon to select the appropriate sized nail for the patient.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marrero (Pub. No. WO 2015/017074) in view of Krebs et al. (Pat. No. US 8,449,583 B2).
Regarding claim 18, Marrero discloses the claimed invention except wherein the nail is affixed/configured to be affixed to the tibia and talus with a biocompatible adhesive.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the device/method disclosed by Marrero such that the device/method includes a biocompatible cement configured to affix/affixing the nail to the bone in order to further enhance adhesion of the nail to the bone.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13, 15-22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments have overcome the 35 U.S.C. 112, first paragraph and 35 U.S.C. 101 rejections, but have necessitated an art rejection over Marrero.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773